          Case 2:18-cr-00210-TLN Document 94 Filed 03/04/21 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     CODY WILLIAMS BOYD
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )    Case No. 2:18-cr-210-TLN
                                                     )
11                   Plaintiff,                      )    STIPULATION AND ORDER TO AMEND
                                                     )    CONDITIONS OF RELEASE
12           v.                                      )
                                                     )
13                                                   )
     CODY MICHAEL WILLIAMS BOYD,                     )
14                                                   )
                     Defendant.                      )
15                                                   )
                                                     )
16                                                   )
17           Plaintiff, United States of America, by and through Assistant United States Attorney Paul
18   Hemesath, and Defendant Cody Williams Boyd, through his attorney Lexi P. Negin, Assistant
19   Federal Defender, hereby stipulate to amend his conditions of release to remove special
20   condition 7 regarding employment.
21           Pretrial Services indicates that Mr. Boyd has consistently complied with his conditions of
22   pretrial release for the past three years. Given his compliance, Pretrial Services indicates that
23   this condition is no longer necessary to continue its effective supervision of Mr. Boyd.
24           Wherefore the parties jointly request that this Honorable Court remove release condition
25   7 of the March 27, 2018, Order for Release [Dkt. 11].
26   //
27   //
28   //

      Stipulation and Order to Amend Conditions of       -1-                   United States v. Williams-Boyd
      Release                                                                                2:18-cr-210-TLN
       Case 2:18-cr-00210-TLN Document 94 Filed 03/04/21 Page 2 of 2



1           IT IS SO STIPULATED.
2
3    Dated: March 3, 2021                            HEATHER E. WILLIAMS
                                                     Federal Defender
4
5                                                    /s/ Lexi P. Negin
                                                     LEXI P. NEGIN
6                                                    Assistant Federal Defender
                                                     Attorney for CODY WILLIAMS BOYD
7
8    Dated: March 3, 2021                            PHILLIP A. TALBERT
                                                     Acting United States Attorney
9
                                                     /s/ Paul Hemesath
10                                                   PAUL HEMESATH
                                                     Attorney for Plaintiff
11
12
13
                                                     ORDER
14
15          The Court has read and considered the Stipulation to Amend Conditions of Release. The

16   Court hereby finds that the Stipulation, which this Court incorporates by reference into this

17   Order, should be granted.

18          THEREFORE, FOR GOOD CAUSE SHOWN:

19          1. The conditions of release are hereby amended.

20          2. Condition 7 of the Order for Release filed on March 28, 2018, is hereby removed. All

21   other conditions of release shall remain.

22
            IT IS SO ORDERED.
23
     Dated: March 3, 2021
24
25
26
27
28

      Stipulation and Order to Amend Conditions of     -2-                    United States v. Williams-Boyd
      Release                                                                               2:18-cr-210-TLN
